                                Case 2:19-cv-01244-GMN-DJA Document 24 Filed 03/18/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                Shawn W. Miller, Esq.
                        9
                                Nevada Bar No. 7825
                      10        KRIEGER LAW GROUP, LLC
                                2850 W. Horizon Ridge Parkway, Suite 200
                      11        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      12        Email: dkrieger@kriegerlawgroup.com
                                Email: smiller@kriegerlawgroup.com
                      13

                      14        Attorneys for Plaintiff

                      15                                         UNITED STATES DISTRICT COURT

                      16                                             DISTRICT OF NEVADA

                      17        CHARLES C. HUSTED,                               Case No. 2:19-cv-01244-GMN-DJA
                      18                            Plaintiff,                   JOINT MOTION TO EXTEND TIME TO
                                                                                 FILE STIPULATION OF DISMISSAL OF
                      19                v.                                       EQUIFAX INFORMATION SERVICES,
                                                                                 LLC
                      20        CAPITAL ONE BANK (USA) N.A.; and
                                EQUIFAX INFORMATION SERVICES,                    [SECOND REQUEST]
                      21        LLC,
                                                                                 Complaint filed: July 17, 2019
                      22                            Defendants.
                      23
                                        Plaintiff Charles C. Husted (“Plaintiff”) and Defendant Equifax Information Services,
                      24

                      25        LLC; (“Equifax” or “Defendant”) (collectively, the “Parties”), by and through their counsel of

                      26        record, hereby move jointly to extend their deadline to file a Stipulation of Dismissal of Equifax
                      27        (30) thirty days:
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-01244-GMN-DJA Document 24 Filed 03/18/20 Page 2 of 2



                                       1.      The Parties settled this matter on November 27, 2019 [ECF Dkt. 18].
                         1

                         2             2.      On February 4, 2020, the Court granted the Parties’ stipulation to extend the dismissal

                         3      deadline [ECF Dkt. 22].

                         4             3.      Plaintiff’s deadline is March 19, 2020.
                         5
                                       4.      The Parties are in the final stages of completing their settlement agreement, for which
                         6
                                all material terms have been agreed to. All that remains is performance of the agreed-upon terms,
                         7
                                which that parties agree will be completed shortly.
                         8
                                       5.      The Parties request and extension of thirty days to file their Stipulation of Dismissal
                         9

                      10        of Equifax to allow them additional time to finalize the settlement agreement.

                      11               6.      Plaintiff agrees to file the Stipulation of Dismissal of Equifax no later than April
                      12        20, 2020.
                      13                    DATED March 18, 2020.
                                 KNEPPER & CLARK LLC                                  CLARK HILL PLLC
                      14

                      15         /s/ Matthew I. Knepper                               /s/ Jeremy J. Thompson
                                 Matthew I. Knepper, Esq., SBN 12796                  Jeremy J. Thompson, Esq., SBN 12503
                      16         Miles N. Clark, Esq., SBN 13848                      Email: jthompson@clarkhill.com
                                 Email: matthew.knepper@knepperclark.com
                      17         Email: miles.clark@knepperclark.com                  Counsel for Defendant
                                                                                      Equifax Information Services LLC
                      18
                                 KRIEGER LAW GROUP LLC
                      19         David H. Krieger, Esq., SBN 9086
                                 Shawn W. Miller, Esq., SBN 7825
                      20         Email: dkrieger@kriegerlawgroup.com
                                 Email: smiller@kriegerlawgroup.com
                      21         Counsel for Plaintiff
                      22
                                              IT IS SO ORDERED.
                      23
                                                         18 day of March, 2020.
                                             Dated this ____
                      24

                      25                                               _________________________________________
                                                                       Gloria M. Navarro, District Judge
                      26                                               UNITED STATES DISTRICT COURT
                      27
                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
